Title: To George Washington from the Officers of the Mero District, 1 August 1791
From: Officers of the Mero District
To: Washington, George



Mero District—Augt 1st 1791.

Our remote Situation from the Seat of Your residence hath Prevented us from Steping forth so early as many have, to Congratulate Your Excellency on the Completion of the union of all the States, an event Productive of many Salutary Consequences, even at this Period, and to declare the attachment and veneration we have for Your charector and many Virtues.
We Know to promote, the Welfare of the Citizens of America in General is Your Strongest desire, an evidence of this we have in the Appointment of those Officers of the Ceded Teritory made immediately by Yourself, They meet with General Approbation. Govenor Blount we are Consious at the late Treaty hath done every thing that a man could do to restore Peace to the Teritory.
We are Situate in a part of Your Teritory which is more liable to the inroads and depredations of a Number of the Indian Tribes than Perhaps any Other People. Since the last week of May when the Cherokees were invited to a treaty, and while the talks were actually holding, the Indians Killd nine of Our Citizens and Stole fifty or Sixty head of Horses, and Still Continue their depredations, these Murders for the most part have been Commited on Persons who were Cultivating thier Plantations for the Support of their families. The Cherokees at the Treaty informd that this Mischief was done by the Creeks altho they Acknowledged that some of their Young men were with them, the Chicasaws also with whom we are in Perfect Amity tell us and we have every reason to believe the Creeks and Cherokees Combined are the Perpetrators of those Murders. We implore Your interposition, fully hoping to meet with a more ample Protection than we have hertofore receivd from the State of North Carolina—the expectation of which was a Powerful incentive inducing us to use Our utmost influence to obtain the Act of Cession.

That You may long and Prosperiously Preside over these States: with Satisfaction to Yourself and Still Merit the Grateful Applause of a free People is the fervent wish of

          
            John McNairy J. S. C. L. E.
            Jno Rains Capt. Dn
          
          
            Dan Smith Secy
            Daniel Rowan Ensin
          
          
            Jas Robertson B: G.
            Thomas Maston J. P.
          
          
            J. Winchester L. C. C. S.
            Thos Johnson Capt. T. C.
          
          
            Elijah Robertson L. C. C. D.
            A. Hardin Insign
          
          
            Robt Hays L. Colo. Cavalry
            James McKa⟨in⟩ Capt.
          
          
            Casper Manscer Lt Colo. S.
            Alexr Walker Capt.
          
          
            David Hay 1st Majr D.
            Robt Ewing J. P.
          
          
            Anthy Sharp Majr
            Robt Edmondson J. P.
          
          
            Edwd Douglass Majr
            John Shannon C. D.
          
          
            William Edmiston Majr C.
            John Caughran ⟨Leu.⟩
          
          
            William Don⟨el⟩son Mag.
            William Mares Lieut.
          
          
            Willm Blackmore Capt. L. D.
            Henry Bradford Majr B⟨rigd.⟩
          
          
            Josiah Ramsey Magr T. C.
            Jas Ford L. C. of T. C.
          
          
            Jacob Pennington Majr T. C.
            Isaac Titsworth Lt C. ⟨T.⟩ C.
          
        
